Citation Nr: 1432622	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  11-09 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating higher than 50 percent for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D.Cleary


INTRODUCTION

The Veteran served on active duty from August 2006 to October 2007.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which awarded a temporary 100 percent rating from October 16, 2007, to December 1, 2007, and assigned a 50 percent rating effective December 1, 2007

During the pendency of the appeal, the Veteran was awarded additional temporary total (100 percent) evaluations for two periods of hospitalization over 21 days.  See February 2014 rating decision.  This temporary total rating was in effect from February 29, 2012, to April 1, 2012, and from September 19, 2013, to November 1, 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On VA examinations in July 2008 and July 2011, the Veteran exhibited moderate psychiatric impairment.  The initial examination did not identify sufficient psychotic symptomatology to warrant a diagnosis of schizophrenia and the latter examination termed the psychiatric illness as moderate.  The Global Assessment of Functioning (GAF) scores were 60 (the latter examination specified that the GAF due to schizophrenic illness was 60).  The July 2008 examination included psychological testing that was negative for psychosis.  The July 2011 VA examination indicated that the Veteran did not endorse overtly psychotic symptomatology.   

The Veteran has been hospitalized on three occasions during the appeal period and the hospitalizations have been preceded by a violent outburst and a low GAF scores.  See November 2007 discharge summary and February 2012 psychiatric note.  The Veteran's symptoms are then noted to subside during hospitalization and his GAF score returned to the mild to moderate symptom range.  See March 2012, May 2012, and October 2013 discharge summaries.  

In a June 2011 letter, the Veteran's VA psychiatrist, Dr. J.A.G., stated that he believed the Veteran was totally disabled due to his schizophrenia, noting "it is very unlikely that he will ever be able to work and his social life is limited to family involvement."

The findings from the VA examination reports and the June 2011 assessment by the VA psychiatrist are in conflict; the Board finds that another examination to resolve this conflict would be helpful.  Even if the Veteran's symptoms do not meet the criteria for a 100 percent rating, he may be entitled to a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. § 4.16; see also Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that TDIU is considered an element of initial ratings when raised by the record).  Neither of the VA examination offers an opinion as to the Veteran's employability.  

Additionally, as the Veteran's recent treatment records in the claims file appear to only include his hospitalization and PRRTP (Psychosocial Residential Rehabilitation Treatment Program) treatment, a search for any additional outpatient treatment records is warranted to ensure a complete record for the examiner's review.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional VA treatment records dated that reflect psychiatric treatment and associate these records with the claims file.

2.  Schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of his schizophrenia.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should address the degree of social and occupational impairment caused by the Veteran's service connected schizophrenia.  In considering his degree of impairment, the examiner should note the extent to which the Veteran's hospitalizations represent either isolated periods of severe symptoms or reflect the overall severity of his symptoms.  The examiner should also review the 2008 and 2011 VA examination reports and the June 2011 report by the VA psychiatrist and comment on the true measure of impairment caused by the service-connected schizophrenic illness.  

Additionally, the examiner is asked to opine whether the Veteran's disability precludes gainful employment.

A complete rationale should accompany all opinions provided.

3.  If it is determined that the Veteran is unemployable due to service-connected disability and does not meet the schedular criteria for TDIU, refer the Veteran's claim to the Director of Compensation and Pension Service for consideration of TDIU pursuant to the provisions of 38 C.F.R. § 4.16 (b).

4.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



